DETAILED ACTION
	This application is response to an amendment filed on 12/02/2021.
						Response to Amendment
1.		Claims 1-10 have been amended.
2.		Claims 11-20 have been cancelled. 
Response to Arguments
Applicant's arguments filed on 12/02/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pages 6-7 in the remarks about withdrawing current prior arts rejections for claim 1, due to the applicant’s acceptance that these prior arts don’t teach the amended claim 1, examiner’s disagrees with the applicant. Examiner’s interpretation of this claimed 1 limitation is a user equipment (UE) receives an information and determines sidelink communicating via with a Base Station (BS) using sTTI based on received first control information, the UE transmit a second control information to the base station using sTTI in response to determining that the shortened time interval is used for the signaling, wherein the sTTI is shorter than TTI and the UE also uses the sTTI for communicating with another UE. OUCHI’s teaches in paragraph 435 about a receiver of an UE receives information from a base station, his teaching in paragraph 76 about receiving DCI is read as receiving first control information, his teaching in paragraph 85 about monitoring sTTI and supporting the transmission and/or reception of the physical channel using the sTTI I is taken as the UE determines whether a shortened time interval is used for a signaling between the user equipment and the base station via sidelink communication according to the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 10 are rejected under 35 U.S.C 103 (a) as being unpatentable over OUCHI et al. (hereinafter, “OUCHI”; 20190229964) in view of KWAK et al. (hereinafter, “KWAK”; 20190312669).
In response to claims 1 and 10,
OUCHI teaches a user equipment (UE) operative for sidelink transmission based on base station scheduling, comprising: a receiver (a receiver, paragraph 435), operative to receive (receives, paragraph 435); first control information (DCI, paragraph 76); from a base station (base station apparatus, paragraph 71);
 circuitry (processor, paragraph 416), operative to determine (may monitor, paragraph 85); whether a shortened time interval (sTTI, paragraph 85); is used for a signaling between the user equipment (supporting the transmission and/or reception of the physical channel using the sTTI, paragraph 85) and the base station (base station, paragraph 85); for sidelink transmission (physical channel, paragraph 85); according to the received first control information (DCI format, paragraph 85); and 
OUCHI does not teach explicitly about a transmitter, operative to transmit second control information to the base station using the shortened time interval in response to determining that the shortened time interval is used for the signaling, the shorted time interval is less than a standard time interval and the transmitter is operative to perform the sidelink transmission to another UE.
KWAK teaches a transmitter (fig. 31, element 3123, communication module 3123, paragraph 548), operative to transmit second control information to the base station using the shortened time interval (paragraph 486 is read a transmitting CSI or second control information using sTTI ); in response to determining that the shortened time interval is used for the signaling (paragraph 486, notifying is read as receiving or determining by an UE for communication or signaling, notifying the UE about sTTI is interpreted as UE transmit CSI or second control information (describe in paragraph 485)  in response to determining sTTI for communication),
wherein the shortened time interval is less than a standard time interval (paragraph 433, subframe is equated to a standard time interval having multiple sTTI in a subfarme is interpreted as a subframe or a TTI is larger than sTTIs), and the transmitter is operative to perform the sidelink transmission to another UE (paragraph 435, using sTTI for sidelink transmission by an UE). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OUCHI to use a transmitter, operative to transmit second control information to the base station during the signaling interaction using the shortened time interval after the determination circuitry determines that the shortened time interval is used for the signaling interaction for sidelink transmission, the shorted time interval is less than a standard time interval and the transmitter is operative to perform the sidelink transmission to another UE as taught by KWAK because it would allow a method for a user equipment to transmit (feedback or report) channel state information (CSI) (e.g., CQI) to a base station in a wireless communication system supporting a short transmission time interval (sTTI).
In response to claim 4,
OUCHI teaches wherein the first control information (DCI, paragraph 76); comprises one or more of downlink control information (DCI) (DCI, paragraph 76); and radio resource control (RRC) signaling, and wherein the circuitry (processor, paragraph 416); determines (may monitor, paragraph 85); whether the information and/or parameters for configuring the sTTI, paragraph 85); according to one or more of  the DCI or RRC (using DCI format (and/or SCI) which may include the information/parameters for configuring the sTTI in paragraph 85 teaches this limitation). 
In response to claim 5,
OUCHI teaches wherein when the receiver  receives (receives, paragraph 435); the first control information (DCI, paragraph 76); within a control resource that is specially specified (within  a particular bandwidth in a system bandwidth, paragraph 76); for the shortened time interval (paragraph 76 is read as receiving DCI via STTI using a particular bandwidth in a system bandwidth), the circuitry determine that the shortened time interval is used for the signaling (paragraph 85, monitoring and supporting the transmission and/or reception of the physical channel using the sTTI). 
Claim 2 is rejected under 35 U.S.C 103 (a) as being unpatentable over OUCHI et al. (hereinafter, “OUCHI”; 20190229964) in view of KWAK et al. (hereinafter, “KWAK”; 20190312669) and in further view of YOU et al. (hereinafter, “YOU”; 20180234998).
In response to claim 2,
OUCHI and KWAK do not teach explicitly about the apparatus of claim 2.
 YOU teaches wherein the shortened time interval is a shortened transmission time interval (sTTI) the standard time interval is a transmission time interval (TTI), and the sTTI is a fraction of  the TTI in terms of OFDM symbol (sTTI may include a part of OFDM symbols  of legacy TTI, paragraph 261).
 as taught by YOU because it would allow using sTTI for DCI in order to overcome delay or latency has emerged as an important issue. The performances of more and more applications depend on a delay/latency in a 5G communication system.
Claim 3 is rejected under 35 U.S.C 103 (a) as being unpatentable over OUCHI et al. (hereinafter, “OUCHI”; 20190229964) KWAK et al. (hereinafter, “KWAK”; 20190312669) and in further view of MOON et al. (hereinafter, “MOON”; 20190116592).
In response to claim 3,
OUCHI and KWAK not teach explicitly about claim 3. 
MOON teaches wherein the shortened time interval is mini-slot (paragraph 62 is read as using sub-slot or mini-slot); or non-slot unit in a New Radio system, the standard time interval is slot in the New Radio system or a non-slot is a fraction of a slot terms of OFDM symbol (paragraph 62 is read as using OFDM symbols is within or fraction of NTTI or STT, paragraph 52 is read as using NR or new radio for TTI and STTI). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OUCHI and KWAK to use a mini-slot as an STTI unit in, and a standard time interval as a slot in a NR system wherein the mini-slot is a fraction of the slot in terms of OFDM symbol as taught by .
Claim 8 is rejected under 35 U.S.C 103 (a) as being unpatentable over OUCHI et al. (hereinafter, “OUCHI”; 20190229964) KWAK et al. (hereinafter, “KWAK”; 20190312669) and in further view of in view of LEE et al. (hereinafter, “LEE”; 20190090276).
In response to claim 8,
OUCHI teaches wherein: the circuitry (processor, paragraph 416), is operative to select the shortened time interval (paragraph 85,monitoring sTTI); or the standard time interval for the signaling between the user equipment and the base station  for sidelink transmission ( paragraph 76 is read as using STTI or sidelink communication or signaling), 
OUCHI and KWAK do not teach explicitly about wherein the transmitter transmits a report indicating the selected time interval for the signaling interaction via one or more of scheduling request and buffer-status report. 
LEE teaches wherein the transmitter transmits (fig. 9, element 23, transmitter/receiver, paragraph 146); a report indicating (piggyback is performed on all or part of DCI, paragraph 133); the selected time interval for the signaling (SPUSCH is scheduled in the corresponding sTTI, paragraph 133); via one or more of a scheduling request (scheduled in a corresponding sTTI, paragraph 133); and buffer-status report. 
.
Claim 9 is rejected under 35 U.S.C 103 (a) as being unpatentable over OUCHI et al. (hereinafter, “OUCHI”; 20190229964) in view of KWAK et al. (hereinafter, “KWAK”; 20190312669) in view of MOON et al. (hereinafter, “MOON”; 20190116592) and in further view of Takeda et al. (hereinafter, “Takeda”; 20200022098).
In response to claims 9,
OUCHI, KWAK and MOON don’t teach explicitly about claim 9. 
Takeda teaches wherein after the user equipment determines that the mini-slot or the non-slot unit is used for the signaling interaction in the New Radio system (paragraphs 35 configuring shorten processing for controlling certain operation for a new radio system described in paragraph 144), the user equipment performs the sidelink transmission using the mini-slot or the non-slot unit (paragraph 41 teaches using sTTI for PDSCH). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OUCHI, KWAK and MOON to use a sTTI of a new radio system via sidelink channel  for signaling interaction after the mini-slot or sTTI is determined by an UE as taught by Takeda .
Allowable Subject Matter
Claims 6- 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466              

/DIANE L LO/Primary Examiner, Art Unit 2466